DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election with traverse of Group I, claims 1-8 in the reply filed on  July 22, 2022 is acknowledged.  The traversal is on the ground(s) that the limitations of the currently amended claim 1 form a special technical feature that make contribution over US 2005/0131143.
This is not found persuasive because the shared technical feature is still not a special technical feature as it does not make a contribution over the prior art in view of Cohen et al (US 2002/0072571).
Cohen et al discloses porous polyolefin spherical ([0035]) particles comprising ethylene or C3-C9 alpha olefin units ([0022]) and a grafting monomer comprising units of selected from the following:
1) H2C=CH(CH2)nRf, wherein Rf is –(CF2)mCOOH; n is 0 or 1 ([0015]); m is integer of 1-20 ([0041]), and/or
2) R1-COOH ([0042], [0012]) and R1 is a hydrocarbyl or substituted hydrocarbyl having 4 or more carbon atoms and containing an olefinic group ([0011]).
Since the particle are cited as porous, therefore, they inherently comprise, at least partially, cavities.

The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-8 recite the broad recitations of various substituents on the compound of Formula I and further the ranges for properties, and said claims also recite narrower statements of the range/limitation using the term “preferably”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, claim 2 recites the C1-30 alkyl being optionally substituted by a substituent such as a halogen and further recites the side group in C1-30 alkyl being a halogen. It is not clear if said substituent and said side group are the same species or different, and how they are different.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims 1-2, 5-6, 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al (US 2002/0072571).

6. Cohen et al discloses porous polyolefin spherical ([0035]) particles comprising ethylene or C3-C9 alpha olefin units ([0022]) and a grafting monomer comprising units of selected from the following:
1) H2C=CH(CH2)nRf, wherein Rf is –(CF2)mCOOH; n is 0 or 1 ([0015]); m is integer of 1-20 ([0041]), and/or
2) R1-COOH ([0042], [0012]) and R1 is a hydrocarbyl or substituted hydrocarbyl having 4 or more carbon atoms and containing an olefinic group ([0011]).
Since the particle are cited as porous, therefore, they inherently comprise, at least partially, cavities.
Specifically exemplified carboxylic acid-containing units are 4-pentenoic acid and 10-undecylenic acid (Table 4, as to instant claims 1, 2). The 4-pentenoic acid and 10-undecylenic acid are present in the copolymer in amount of 0.9-3.4%mol (Table 4, as to instant claim 6).

7. The monomer 1) above appears to have the following formula:

H2C=CH-CH2-(CF2)1-20COOH, and thereby comprises halogen substituents in the side chain (as to instant claims 1, 2, 8).

8. The spherical particulate comprises pore volume fraction of at least about 0.07 (i.e. at least about 7%), preferably at least 0.2 (i.e. at least 20%) ([0035], as to instant claim 5).

9. In the alternative, though Cohen et al does not explicitly and with sufficient specificity such as by the way of a single example, shows the ethylene copolymer having the H2C=CH-CH2-(CF2)1-20COOH (i.e. F-substituted/side group-containing alkyl) as the comonomer, in light of the teachings of Cohen et al that the monomer having the structure of H2C=CH-CH2-(CF2)1-20COOH  can be used to form porous spherical particles, it would have been obvious to a one of ordinary skill in the art to choose and use the unit having the formula  H2C=CH-CH2-(CF2)1-20COOH  as the comonomer in the ethylene polymer-based porous spherical particle as well, since it would have been obvuious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.  Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2002/0072571) in view of Sacchetti et al (US 5,221,651).

11. Cohen et al discloses porous polyolefin spherical ([0035]) particles comprising ethylene or C3-C9 alpha olefin units ([0022]) and a grafting monomer comprising units of selected from the following:
1) H2C=CH(CH2)nRf, wherein Rf is –(CF2)mCOOH; n is 0 or 1 ([0015]); m is integer of 1-20 ([0041]), and/or
2) R1-COOH ([0042], [0012]) and R1 is a hydrocarbyl or substituted hydrocarbyl having 4 or more carbon atoms and containing an olefinic group ([0011]).
Since the particle are cited as porous, therefore, they will intrinsically and necessarily comprise cavities.

12. Specifically exemplified carboxylic acid-containing units are 4-pentenoic acid and 10-undecylenic acid (Table 4, as to instant claims 1, 2). The 4-pentenoic acid and 10-undecylenic acid are present in the copolymer in amount of 0.9-3.4%mol (Table 4, as to instant claim 6).

13. The monomer 1) above appears to have the following formula:

H2C=CH-CH2-(CF2)1-20COOH, and thereby comprises halogen substituents/side group in the side chain (as to instant claims 1, 2, 8).

14. The spherical particulate comprises pore volume fraction of at least about 0.07 (i.e. at least about 7%), preferably at least 0.2 (i.e. at least 20%) ([0035], as to instant claim 5).
15. For the specific spherical particulate olefin polymers Cohen et al refers to examples 2-4 of US 5,221,651 (see [0035] of Cohen et al), i.e. Sacchetti et al, wherein Sacchetti et al specifies said spherical particles having diameter of 1000-5000 micron and density of 0.38 g/cc (col. 10, lines 10-13 of Sacchetti et al, as to instant claims 3-4).

16. Though Cohen et al does not explicitly recite Mn of the ethylene-carboxylic acid copolymers of examples 12-15, in Table 1 Cohen et al recites Mn of the porous polyethylene granules or polypropylene granules grafted with fluoroolefin granules, wherein Mn of the non-grafted polyethylene is 13,615 and Mn of the grafted copolymer is 20,143; Mn of the non-grafted polypropylene is 25,704 and Mn of the grafted copolymer is 35,814. Thus, copolymerization of the porous polyethylene or polypropylene with a monomer appears to lead to increasing Mn of the copolymer, and thereby Mn of the copolymers of Examples 12-15 of Cohen et al would be reasonably expected to have Mn more than 13,615 (for non-grafted polyethylene) or more than 25,704 (for non-grafted polypropylene), but still within the range of 5,000-200,000 or 15,000-150,000 as claimed in instant invention as well (as to instant claim 7). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. Though such properties as density, particle size, pore volume fraction are cited by Cohen et al with respect to porous spherical polyolefins, but not to the copolymers, since the carboxylic acid is copolymerized with the porous spherical polyolefins in amount as low as 0.9%mol (example 15 of Table 4) and the shape/size of the porous particle appears to be not changed, therefore, said properties of density, particle size, pore volume fraction of the copolymer particles would be reasonably expected to be about the same as those for polyolefin particles as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0110903 discloses olefin copolymers comprising long branching acid-group-containing chain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764